Title: To James Madison from Valentin de Foronda, 17 March 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philada. 17. de Marzo de 1808.

Espero que tendrá V. S. la bondad de pedir á su Excella. el Seňor Presidente, se conceda el permiso de la salida de un Barco para conducir á Espaňa al Marques de Casa Yrujo y su familia; bien entendido que irá completamente en lastre; pues debe tranferirse á Europa esta primavera en conformidad de las disposiciones de S. M. mi Soberano.  Dios gue. á V. S. Ms. as.  B. L. M de V. S. su mas atento servidor

Valentin de Foronda

